COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 EX PARTE:                                        §                  No. 08-22-00124-CR

 REGINALD C. GILBERT                              §                    Appeal from the

                                                  §            142nd Judicial District Court

                                                  §             of Midland County, Texas

                                                  §                    TC # CR57648


                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF SEPTEMBER, 2022.



                                                      YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley JJ.